DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/21 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-3 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the disclosure of Dunn et al (US 2002/0090398 hereafter Dunn) in view of Super et al (WO 2009/014441 hereafter Super) and Rashba-Step et al (US 2005/0142201 hereafter Rashba).
Dunn discloses a porous microparticles of a biodegradable polymer having a spherical shape [0020], particles diameter at least 10 microns [0018]; pore diameter of at least 3 microns [0077] and a porosity at least 5 to 40% [0069].  The biodegradable polymer is a poly (caprolactone) [0031]. The molecular weight of the biodegradable polymer with an average weight of 40,000 [0025]. The biodegradable polymer is combined with a filler compound like carboxymethyl cellulose that acts a carrier for injection [abstract, 0072, 0085-0087].  The biodegradable polymer is applied to the body for plastic procedures [0007]. 
While the reference discloses spherical porous biodegradable polymer products, the reference does not disclose the specific concentrations of the instant claims.  The use of these materials in these ranges are well known in the art as seen in the Super patent.
Super discloses an injectable microparticles formulation useful for body plastic procedures or body smoothing (page 1, lin. 10-28).  The biodegradable polymer is polycaprolactone with molecule weight about 63000 (page 4, lin. 20-28).  The microparticles are spherical with a size from 25-50 microns (page 10, lin. 10-18). For injection the formulation further comprises fillers like carboxymethyl cellulose (page 12, lin. 1-5).  The formulation comprises 10-50% microparticles and up to 50% of the filler carrier (page 12, lin. 5-25). It would have been obvious to apply these concentrations to the formulation of Dunn as they comprise the same materials for the same purpose, solving the same problem. 
	Regarding the span value, it is the position of the Examiner that this limitation does not distinguish over the prior art barring evidence to the contrary as the preferred particles size is disclosed by Super after suggestion from Dunn. The calculation can be determined through routine experimentation as seen in the Rashba-Step patent.

With these aspects in mind it would have been obvious to combine the prior art in order to produce a stable injectable polymer formulation useful for body smoothing or augmentation.  It would have been obvious to follow the suggestions of Dunn to produce a biodegradable porous microparticle formulation comprising microparticles and carrier polymers and optimize these concentrations and sizes as seen in Super as they solve the same problem of injectable body augmentations. It would have been obvious to optimize the particle distribution as seen in Rashba-Step in order to ensure uniform particles. A uniform particle distribution would help avoid this and would have been the result of optimization through routine experimentation by those of ordinary skill in the art.
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/24/21, with respect to the rejection(s) of claim(s) 1-3, 7-11 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the above recited rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618